MEMORANDUM
OBERDORFER, District Judge.
Defendant, along with three other indi-' viduals, is charged with possession with intent to distribute a mixture of 50 grams or more containing a detectable amount of cocaine base. See 21 U.S.C. §§ 841(a), 841(b)(l)(A)(iii). He allegedly resided in premises where the illegal drugs were found during "a police search. The Magistrate, having determined that there was probable cause to believe that defendant committed a drug offense for which a maximum term of imprisonment of ten years or more is prescribed, ordered defendant held without bond. This fact, without more, creates a rebuttable presumption that “no condition or combination of conditions will reasonably assure the appearance of the person as required and the safety of the community ...” 18 U.S.C. § 3142(e).
As evidence to overcome this presumption, defendant, by his counsel, has tendered as custodian defendant’s brother, Mr. Frank French, who resides at 4426 7th Street, N.E. Mr. French appeared in court and offered to serve as custodian of defendant pending trial and to provide a room for defendant in the 7th Street residence. Frank French related that he has a close and friendly relationship with defendant. Frank French is married and has five children who reside at the 7th Street residence with him. At least one of them is in school and has been provided by school authorities with a number to call in the event she observes drug trafficking in her neighborhood. Frank French stated that he has been employed for ten years at the Washington Hilton Hotel (his hours' are from 3:30 P.M. to midnight). In this connection, Mr. French represented that other members of his household will be present at the 7th Street residence while he is away at work. Frank French also stated that he would promptly call the appropriate authorities, i.e. Thomas Farquhar, Esq., the defendant’s lawyer, and/or Pretrial Services in the event that defendant should abscond or become involved in any other kind of questionable activities.
Finally, the defendant arranged through counsel that his conduct will be monitored by Operation Progress whose representative also appeared in open court and accepted responsibility for the monitoring. During the day (8:30 A.M. to 3:30 P.M.) defendant will report to, and remain in, Operation Progress headquarters under its supervision. Operation Progress will test defendant’s urine twice weekly. In addition, Operation Progress will install an electronic monitoring device in the 7th Street house. When defendant returns there from Operation Progress, this device will be activated so as to alert Operation Progress headquarters in the event the defendant should stray more than a finite distance from the device.
The Court finds that the arrangements for housing defendant away from the scene of the alleged crime, in a busy household under the supervision of a responsible and interested brother, with monitoring by Operation Progress, will reasonably assure the presence of defendant for a motions hearing and his trial, and will reasonably assure protection of the community from future drug dealing by defendant. Accordingly, the Court has entered a release order, a copy of which is attached.
*26APPENDIX
[[Image here]]